         Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 1 of 15



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Jeffrey Peterson,                               No. CV-20-00106-PHX-MTL
10                     Plaintiff,                        ORDER
11       v.
12       Gannett Company Incorporated, et al.,
13                     Defendants.
14
15             Before the Court is the Motion to Dismiss Plaintiff’s Third Amended Complaint
16   With Prejudice filed by Defendants Gannett Co., Inc. (“Gannett”) and Phoenix

17   Newspapers, Inc. (“PNI”). (Doc. 70.) For the following reasons, Defendants’ motion is
18   granted; the Third Amended Complaint is dismissed with prejudice.1

19   I.        BACKGROUND

20             Plaintiff brings claims for defamation and false light under Arizona law. (Doc. 68
21   at 40, 46.) The Court previously described the relevant factual allegations and procedural
22   history in this case. (Doc. 67 at 1–5.) They need not be repeated here.

23             In ruling on Defendants’ Motion to Dismiss Plaintiff’s Second Amended

24   Complaint, the Court found that the one-year statute of limitations had expired on

25   Plaintiff’s defamation claim as to an October 23, 2017 article published by PNI on its

26
27   1
      Neither party has requested oral argument. Both parties have submitted legal memoranda
28   and oral argument would not have aided the Court’s decisional process. See Partridge v.
     Reich, 141 F.3d 920, 926 (9th Cir. 1998); see also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
         Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 2 of 15



 1   website, azcentral.com, and in the Arizona Republic newspaper.2 (Id. at 8.) The Court found
 2   that, as to his defamation claim regarding a December 14, 2017 article, which also appeared
 3   online and in print,3 Plaintiff was a limited-purpose public figure “with respect to his high-
 4   profile business dealings.” (Doc. 67 at 10.) He was therefore required to allege “actual
 5   malice.” See New York Times Co. v. Sullivan, 376 U.S. 254, 279–80 (1964). The Second
 6   Amended Complaint did not do so. The Court found that amendment would be futile as to
 7   the October 2017 article, but permitted Plaintiff “one final opportunity” to amend the
 8   complaint with respect to the December 2017 article. (Doc. 67 at 15.)
 9           Plaintiff has since filed a Third Amended Complaint with new factual allegations
10   regarding the December 2017 article, which is now the only publication at issue. He has
11   also added a new claim for false light under Arizona law. (Doc. 68 at 46.) Defendants have
12   moved to dismiss the Third Amended Complaint with prejudice. The motion is fully
13   briefed. (Docs. 70–72.)
14   II.      LEGAL STANDARD
15           To survive a motion to dismiss, a complaint must contain “a short and plain
16   statement of the claim showing that the pleader is entitled to relief” such that the defendant
17   is given “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
18   Corp. v. Twombly, 550 U.S. 545, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2); Conley v.
19   Gibson, 355 U.S. 41, 47 (1957)). Dismissal under Rule 12(b)(6) “can be based on the lack
20   of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable
21   legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A
22   complaint should not be dismissed “unless it appears beyond doubt that the plaintiff can
23
24   2
       The article, by reporter Craig Harris, appeared on azcentral.com with the headline “State
25   Orders Failed Internet Payday Loan Venture to Pay $250K to Defrauded Investors” and in
     the Arizona Republic with the headline “Online Firm Ordered to Repay Investors $250K.”
26   (Doc. 61 at 3; Doc. 62-2.)
     3
       The article, also by Mr. Harris, appeared on azcentral.com with the headline “Once-High-
27
     Flying Quepasa Chief Jeff Peterson Under Fire as $9M Gone in Online Startups” and in
28   the Arizona Republic with the headline “$9M Missing After Quepasa Founder’s New
     Startup Fails.” (Doc. 61 at 4; Doc. 62-4.)

                                                  -2-
      Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 3 of 15



 1   prove no set of facts in support of the claim that would entitle it to relief.” Williamson v.
 2   Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir. 2000).
 3          The Court must accept material allegations in the Complaint as true and construe
 4   them in the light most favorable to Plaintiff. North Star Int’l v. Arizona Corp. Comm’n,
 5   720 F.2d 578, 580 (9th Cir. 1983). “Indeed, factual challenges to a plaintiff’s complaint
 6   have no bearing on the legal sufficiency of the allegations under Rule 12(b)(6).” Lee v. City
 7   of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Review of a Rule 12(b)(6) motion is
 8   “limited to the content of the complaint.” North Star Int’l, 720 F.2d at 581. “Determining
 9   whether a complaint states a plausible claim for relief will . . . be a context-specific task
10   that requires the reviewing court to draw on its judicial experience and common sense.”
11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
12   III.   DISCUSSION
13          This case implicates the protections afforded to freedom of speech by the First
14   Amendment of the United States Constitution. There exists a “profound national
15   commitment to the principle that debate on public issues should be uninhibited, robust, and
16   wide-open.” New York Times Co., 376 at 270. Further, constitutional protections for
17   defendants in defamation cases “surely demonstrate the Court’s recognition of the
18   Amendment’s vital guarantee of free and uninhibited discussion of public issues.”
19   Milkovich v. Lorain Journal Co., 497 U.S. 1, 22 (1990). Nonetheless, “[s]ociety has a
20   pervasive and strong interest in preventing and redressing attacks upon reputation.”
21   Rosenblatt v. Baer, 383 U.S. 75, 86 (1966). First Amendment protections must also be
22   balanced with the ability of individual plaintiffs to seek redress for reputational and other
23   damages. See Palin v. New York Times Co., 940 F.3d 804, 816 (2d Cir. 2019).
24          These considerations are heightened in the context of public figures, because a “rule
25   that would impose strict liability on a publisher for false factual assertions would have an
26   undoubted ‘chilling’ effect on speech relating to public figures that does have constitutional
27   value.” Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 52 (1988). Acknowledging these
28   interests, the United States Supreme Court has developed a “a federal rule that prohibits a


                                                 -3-
         Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 4 of 15



 1   public official from recovering damages for a defamatory falsehood relating to his official
 2   conduct unless he proves that the statement was made with ‘actual malice’—that is, with
 3   knowledge that it was false or with reckless disregard of whether it was false or not.” New
 4   York Times Co., 376 U.S. at 279–80. This requirement has been extended to limited-
 5   purpose public figures. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 351 (1974). Here,
 6   the Court addresses whether Plaintiff, a limited-purpose public figure, has met his burden
 7   to allege actual malice in connection with his defamation and false light claims.
 8           A.     Defamation
 9           A defamation claim generally requires a false publication that brings “the defamed
10   person into disrepute, contempt, or ridicule, or must impeach [the] plaintiff’s honesty,
11   integrity, virtue, or reputation.” Godbehere v. Phoenix Newspapers, Inc., 162 Ariz. 335,
12   341 (1989). When the plaintiff is a “public figure,” he or she must also prove (i) the falsity
13   of the statements at issue and (ii) by clear and convincing evidence, that the statements
14   were made with “actual malice.” See New York Times Co., 376 U.S. at 279–80; Gertz, 418
15   U.S. at 345. As noted, “actual malice” is “knowledge that it was false or with reckless
16   disregard of whether it was false or not.” Hustler, 485 U.S. at 52 (citing New York Times
17   Co., 376 U.S. 279–80).4
18            The Court previously found that Plaintiff was a limited-purpose public figure “with
19   respect to his high-profile business dealings.” (Doc. 67 at 10.) It cited, as examples,
20   Plaintiff’s self-described status as a “well-known technology entrepreneur” who founded
21   the social networking site Quepasa.com, Inc. (“Quepasa”), which became a “national
22   sensation”; Plaintiff’s relationships with “significant political and business personalities in
23   both the United States and Mexico”; his appointment as a director of the Arizona-Mexico
24   Commission; and his recruitment of former United States Attorney Dennis Burke and
25   former Nogales Mayor Marco Lopez, Jr. to the board of Mobile, another company he
26   founded. (Id.) (citing Doc. 13-1). These assertions remain in the Third Amended
27   4
      As this Court acknowledged in the prior order, the U.S. Supreme Court “has federalized
28   major aspects of libel law.” Gertz, 418 U.S. at 370 (White, J. dissenting); (Doc. 67 at 9
     n.8).

                                                  -4-
         Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 5 of 15



 1   Complaint. (Doc. 68 ¶¶ 11, 13(f), 17, 23, 57, 63.) Plaintiff also does not dispute, in his
 2   response to the pending motion to dismiss, that he is a limited-purpose public figure. (Doc.
 3   71 at 2.)
 4           Accordingly, the Court addresses whether Plaintiff has sufficiently alleged that
 5   Defendants acted with actual malice. Actual malice is “not measured by whether a
 6   reasonably prudent man would have published, or would have investigated before
 7   publishing,” but by whether “the defendant in fact entertained serious doubts as to the truth
 8   of [its] publication.” St. Amant v. Thompson, 390 U. S. 727, 731 (1968). The existence of
 9   actual malice is a question of law. Milkovich, 497 U.S. at 17. “[I]t is proper to dismiss a
10   complaint when the Court concludes the plaintiff fails to plead actual malice as a matter of
11   law” under the Rule 12(b)(6) standard. Resolute Forest Prods., Inc. v. Greenpeace Int’l,
12   No. 17-cv-02824-JST, 2019 WL 281370, at *8 (N.D. Cal. Jan. 22, 2019).
13           The Court previously found that the Second Amended Complaint’s “conclusory
14   allegations” were insufficient to allege that Defendants had acted with actual malice.5 (Doc.
15   67 at 14.) Plaintiff has since added five allegations in connection with his defamation claim.
16   (Doc. 68 at 43–46.) Defendants argue that the new allegations are either not defamatory in
17   nature or that Plaintiff has not alleged actual malice. (Doc. 70 at 4–6.) The Court analyzes
18   Plaintiff’s allegations in turn.
19                  1.     $9 Million “Gone”
20           The article’s headline, as it appeared online, was “Once-high-flying Quepasa chief
21   Jeff Peterson under fire as $9M gone in online startups.” (Doc. 68-1 at 1.) Plaintiff takes
22   issue with the word “gone.” (Doc. 68 at 43.) He states that the article is “false and
23   defamatory” because it “goes on to explain how the money had been spent, and that it
24
     5
25     The Second Amended Complaint contained two relevant allegations. First, it described
     the two articles as “intentionally orchestrated by Burke as the group leader, and published
26   by the Arizona Republic newspaper and on the azcentral.com website with ill-will and
     knowledge of falsehood. The Complaint seeks redress for these statements which were
27
     made with actual malice.” (Doc. 13-1 ¶ 12) (emphasis omitted). Second, “[w]hen
28   [d]efamatory statements were made regarding Peterson, Defendants acted with actual
     malice.” (Id. ¶ 203.)

                                                 -5-
      Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 6 of 15



 1   didn’t merely vanish.” (Id.) That the money was “gone,” according to Plaintiff, “implies
 2   theft.” (Id.)
 3          As Defendants note, Plaintiff does not allege actual malice with respect to this
 4   statement. (Doc. 70 at 6.) Further, “a defamatory meaning must be found, if at all, in a
 5   reading of the publication as a whole.” Kaelin v. Globe Commc’ns Corp., 162 F.3d 1036,
 6   1040 (9th Cir. 1998); see also Knievel v. ESPN, 393 F.3d 1068, 1075 (9th Cir. 2005) (“The
 7   context in which the statement appears is paramount in our analysis.”). As Plaintiff notes,
 8   the text of the article describes how the money was spent. (Doc. 68-1 at 6–8.) Further, on
 9   a motion to dismiss a defamation claim, the Court “must interpret the article as it would
10   appear to the average reader to decide whether it can reasonably bear the meaning ascribed
11   to it by plaintiff.” Barger v. Playboy Enterprises, Inc., 564 F. Supp. 1151, 1154 (N.D. Cal.
12   1983), aff’d, 732 F.2d 163 (9th Cir. 1984). The Court finds that the average reader would
13   understand the word “gone” to mean that the money was no longer available, as opposed
14   to that it was stolen. Given that Plaintiff has not alleged that this statement was actually
15   false, he cannot allege that Defendants acted with “knowledge that [this statement] was
16   false or with reckless disregard of whether it was false or not.” Hustler Magazine, Inc., 485
17   U.S. at 52. The article’s headline is not actionable.
18                   2.     “High-School Dropout”
19          Plaintiff also objects to the article’s statement that he was a “high-school dropout.”
20   (Doc. 68 at 43.) Plaintiff states that he does not meet the definition of “dropout” as a
21   “person who has abandoned a course of study or who has rejected conventional society to
22   pursue an alternative lifestyle.” (Id.) Rather, Plaintiff states that he left school with parental
23   permission and later received a Graduate Equivalency Diploma. (Id.)
24          To survive a motion to dismiss, a defamation plaintiff must establish that the
25   publication is “reasonably capable of sustaining a defamatory meaning.” Cochran v. NYP
26   Holdings, Inc., 58 F.Supp.2d 1113, 1121 (C.D. Cal. 1998), aff’d, 210 F.3d 1036, 1038 (9th
27   Cir. 2000). “It is for the court to decide [whether a statement is actionable defamation] in
28   the first instance as a matter of law.” Knievel, 393 F.3d at 1074 (citation omitted). The


                                                   -6-
      Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 7 of 15



 1   Court finds that the term “high-school dropout” is not defamatory as a matter of law
 2   because the “average reader” would understand the term as someone who left high school
 3   before graduating. Barger, 564 F. Supp. at 1154. Plaintiff does not dispute that this is a
 4   true statement. And “[s]ubstantial truth is an absolute defense to a defamation action in
 5   Arizona.” Read v. Phoenix Newspapers, Inc., 169 Ariz. 353, 355 (1991).
 6           Plaintiff also argues that Defendants “intentionally omitted the fact that Peterson re-
 7   enrolled in a well-respected academic institution, Harvard University, and became a degree
 8   candidate there, in his 30’s.” (Doc. 68 at 43.) But Defendants “had no obligation to present
 9   the context [Plaintiff] would have preferred.” Lundin v. Discovery Commc’ns Inc., 352 F.
10   Supp. 3d 949, 962 (D. Ariz. 2018), aff’d, 796 F. App’x 942 (9th Cir. 2020); see also
11   Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1108 (10th Cir. 2017)
12   (“The omission of additional favorable information from an otherwise true publication does
13   not render a statement materially false.”). For these reasons, this statement is not
14   actionable.
15                  3.     Plaintiff “Wanted Guidance”
16           The article states that, after Plaintiff founded Quepasa, “he wanted guidance on what
17   to do next.” (Doc. 68 at 43–44.) Plaintiff argues that this statement is false because he was
18   not “seeking guidance” or “adrift and in need of direction.” (Id. at 44.) Plaintiff states that
19   Defendants knew that this statement was false because the article later states that a Mesa
20   businessman, Ross Farnsworth Jr., provided $400,000 in capital for Plaintiff’s new
21   company, Mobile. Plaintiff asserts that he needed capital, not advice, from Mr. Farnsworth.
22   (Id.)
23           Here, Plaintiff himself notes that the rest of the article provides context for the
24   “guidance” he sought. See Kaelin, 162 F.3d at 1040 (“[A] defamatory meaning must be
25   found, if at all, in a reading of the publication as a whole.”). Further, as noted, a defamation
26   claim requires a false publication that brings “the defamed person into disrepute, contempt,
27   or ridicule, or must impeach [the] plaintiff’s honesty, integrity, virtue, or reputation.”
28   Godbehere, 162 Ariz. at 341. It is not conceivable that “wanting guidance,” even if false,


                                                  -7-
      Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 8 of 15



 1   could bring Plaintiff into disrepute, contempt, or ridicule. As this statement is not
 2   “reasonably capable of sustaining a defamatory meaning,” it is not actionable. Cochran,
 3   58 F.Supp.2d at 1121.
 4                 4.      “Meteoric Crash”
 5          Plaintiff also takes issue with the statement, “And like Quepasa, which ultimately
 6   had a meteoric crash, Mobile has essentially busted.” (Doc. 68 at 44.) Plaintiff argues that
 7   this statement was false and defamatory because Defendants knew that Quepasa did not
 8   have a “meteoric crash.” He notes that the Arizona Republic had followed Quepasa through
 9   years in which Plaintiff “held the company together instead of letting it ‘crash,’ as did many
10   other ‘dot-com’ companies.” (Id. at 44.) Plaintiff cites to articles from 2002 and 2006
11   demonstrating that he previously “saved” and “revitalize[ed]” Quepasa. (Id. at 44–45.) He
12   states that Quepasa’s ultimate outcome was “dramatically different from how it was
13   portrayed by Defendants” because Quepasa ultimately merged with a company called
14   MeetMe; the “surviving corporation was purchased in March 2020 by NuCom
15   group . . . for $500,000,000.” (Id. at 45.)
16          Quepasa is not a party to this lawsuit. To be “actionable as a matter of law,
17   defamatory statements must be published in such a manner that they reasonably relate to
18   specific individuals.” Hansen v. Stoll, 130 Ariz. 454, 458 (Ct. App. 1981). The burden rests
19   on the plaintiff to show that the publication was “of and concerning” him. Id. Here, Plaintiff
20   only objects to Defendants’ characterization of Quepasa’s financial history. Plaintiff “may
21   not challenge statements, even if untrue and capable of defamatory meaning, on behalf of
22   the institution.” Haswood v. Am. Polygraph Ass’n, No. CV-14-00253-PHX-GMS, 2015
23   WL 846420, at *7 (D. Ariz. Feb. 26, 2015).
24          Further, even if this statement were actionable on Plaintiff’s behalf, Defendants’
25   prior articles do not support Plaintiff’s assertion that the statement was “written with actual
26   malice.” (Doc. 68 at 44.) Plaintiff argues that, based on the present article, Defendants
27   knew that Quepasa was not “roadkill along the information superhighway.” (Id.) But it is
28   common sense that Quepasa’s previous success is irrelevant to whether it ultimately


                                                   -8-
      Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 9 of 15



 1   “crashed.” Plaintiff cannot bring a defamation claim based on this statement because it was
 2   not “of and concerning” him. Hansen, 130 Ariz. at 458. And even if he could, Plaintiff has
 3   not alleged actual malice.
 4                 5.      Criminal Defense Attorney
 5          The article also stated, “Peterson has hired Chris Rapp, a Phoenix criminal defense
 6   attorney. Rapp declined to comment.” (Doc. 68 at 45.) Plaintiff argues that this statement
 7   is defamatory because he never hired Mr. Rapp, but instead hired his law partner, Andrew
 8   Pacheco, “with whom Plaintiff has a long-standing business relationship.” (Id.) He states
 9   that Defendants acted recklessly “especially in light of the fact that Attorney Rapp wouldn’t
10   comment one way or the other.” (Id.) Plaintiff states that the “implication is clear” that he
11   was a “criminal, who need[ed] a ‘criminal attorney,’ when in reality,” he is a “law-abiding
12   citizen who has never been convicted of a crime in any jurisdiction.” (Doc. 68 at 46.)
13          Despite Plaintiff’s argument, his own complaint states that he “retained the law firm
14   of Ryan Rapp & Underwood, lawyers Andrew Pacheco and Chris Rapp, to communicate
15   with Burke.” (Id. at 29 ¶ 140.) Further, Plaintiff does not dispute that he contracted with
16   Mr. Pacheco, Mr. Rapp’s law partner. He also does not dispute that Mr. Rapp is a criminal
17   defense attorney. (Doc. 68 at 51.) A defendant cannot be liable for defamation “for
18   publishing a statement that although not literally true, was substantially true.” Heuisler v.
19   Phoenix Newspapers, Inc., 168 Ariz. 278, 285 n.4 (Ct. App. 1991). Further, “[s]light
20   inaccuracies will not prevent a statement from being true in substance, as long as the ‘gist’
21   or ‘sting’ of the publication is justified.” Id. Even if Plaintiff hired Mr. Pacheco, as opposed
22   to Mr. Rapp, the Court finds that the “gist” of the statement was that Plaintiff hired an
23   attorney. As Plaintiff does not allege that this is false, the statement is not defamatory.
24                            *                     *                     *
25          Ultimately, in viewing the allegations in the light most favorable to Plaintiff, the
26   Court finds that Plaintiff has not stated a claim for defamation. A public-figure-defamation
27   plaintiff “must point to details sufficient to render a claim plausible.” Resolute Forest
28   Prod., Inc. v. Greenpeace Int’l, 302 F. Supp. 3d 1005, 1018 (N.D. Cal. 2017) (citing Pippen


                                                  -9-
     Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 10 of 15



 1   v. NBCUniversal Media, LLC, 734 F.3d 610, 614 (7th Cir. 2017)). Although Plaintiff has
 2   attempted to point to more details than in his Second Amended Complaint, his allegations
 3   fail for the reasons described above. He has failed to state a claim for defamation against
 4   Defendants either because the statements are not possibly defamatory or because he has
 5   failed to allege actual malice.
 6          B.        False Light
 7          Plaintiff has also alleged, for the first time, a claim for false light against Defendants.
 8   (Doc. 68 at 46.) To state a claim for false light under Arizona law, a plaintiff must
 9   demonstrate that “(1) the defendant, with knowledge of falsity or reckless disregard for the
10   truth, gave publicity to information placing the plaintiff in a false light, and (2) the false
11   light in which the plaintiff was placed would be highly offensive to a reasonable person in
12   the plaintiff’s position.” Doe v. Oesterblad, No. CV–13–01300–PHX–SRB, 2015 WL
13   12940181, at *5 (D. Ariz. June 9, 2015) (quoting Desert Palm Surgical Grp., P.L.C. v.
14   Petta, 343 P.3d 438, 450 (Ariz. Ct. App. 2015)); see also Restatement (Second) of
15   Torts § 652E (Am. Law Inst. 1977). As with defamation, a public official bringing a false
16   light claim must allege actual malice. See Godbehere, 162 Ariz. at 342 (“Any doubt about
17   the application of the actual malice element of the false light tort to public figures has been
18   eliminated.”).
19          Plaintiff identifies eight additional statements in connection with his false light
20   claim. (Doc. 68 at 47–51.) He asserts that Defendants “must have entertained serious
21   doubts” about the truth of each one.6 (Id.) Defendants, in turn, argue that Plaintiff’s
22   “threadbare allegations” do not plausibly state a claim for relief.
23                    1.    Investors’ Retirement Accounts
24          The article states, “[w]ith Peterson and other company fundraisers bringing in cash,
25   some Mobile investors parted ways with their individual retirement accounts or 401(k)
26
     6
       To the extent that Plaintiff reasserts the statements regarding the $9 million “gone,” that
27
     he was a “high-school dropout,” that he sought guidance, Quepasa’s “meteoric crash,” and
28   attorney Chris Rapp, those statements also fail as to the false light claim. (Doc. 68 at 47-
     51 ¶¶ A1, A2, A3, A6, A13.)

                                                  - 10 -
     Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 11 of 15



 1   funds in hopes of making it big with the latest online business sensation.” (Doc. 68 at 48
 2   ¶ A4.) Plaintiff states that the reporter “must have entertained serious doubts concerning
 3   the veracity of this claim because it came from a source with an ax to grind, and was not
 4   verified by those who allegedly tapped into their 401(k) funds.” (Id.) Even if that is true,
 5   however, “failure to investigate, sloppy investigation, poor reporting practice and the like
 6   are not per se actual malice.” Dombey v. Phoenix Newspapers, Inc., 150 Ariz. 476, 488
 7   (1986). Plaintiff’s allegations do not rise to the level of actual malice. As Plaintiff has not
 8   alleged actual malice, this statement is not actionable for false light.
 9                 2.      The Money was “Gone”
10          The article also states, “[t]oday, however, all the money is gone. By September
11   2016, [Mobile] had a zero balance, according to Chase Bank records produced for Burke
12   this year by the company’s chief financial officer.” (Doc. 68 at 48 ¶ A5.) Plaintiff’s
13   argument is akin to that relating to the article’s headline. Plaintiff argues that Defendants
14   knew that the money was not “‘gone,’ but that it had been allocated in an earnest attempt
15   to keep a startup afloat.” (Id.) Plaintiff does not dispute that the money was “gone,” as in
16   no longer available, from Mobile’s account. Further, as with defamation claims, to qualify
17   as false light invasion of privacy, the publication must give “publicity to information
18   placing the plaintiff in a false light.” Oesterblad, 2015 WL 12940181, at *5 (emphasis
19   added). This assertion relates to Mobile, not to Plaintiff, and is therefore not actionable.
20                 3.      Immuebles Carso
21          The article also describes the Arizona Republic’s review of Mobile bank records,
22   which indicated that at least $770,759 was paid to a company, Immuebles Carso, controlled
23   by Mexican billionaire Carlos Slim. (Doc. 68 at 49 ¶ A7.) Plaintiff states that “with nothing
24   more than a tip from Defendant Burke, the Defendants must have entertained serious doubt
25   as to the true purpose of the payment to Immuebles Carso.” (Id.) This statement is wholly
26   speculative. Further, “failure to investigate will not alone support a finding of actual
27   malice.” Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 692 (1989). This
28   statement is not actionable.


                                                 - 11 -
     Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 12 of 15



 1                 4.      Emails
 2          The article also quotes an email from Mr. Burke to Plaintiff stating, with respect to
 3   Mobile, “[t]he bank statements are what I anticipated—massive spending void of any
 4   business sense, with little to none directed to the actual platform and quite a windfall for
 5   you, personally.” (Doc. 68 at 49 ¶ A8.) Plaintiff states that the “Defendants must have
 6   entertained serious doubts as to the authenticity” of the emails because there is no
 7   indication that they “were verified by the Internet server which is routine when emails are
 8   introduced in Court for evidentiary purposes.” (Id.) The emails were reviewed for a
 9   newspaper article, not for admission in court. And, even if true, “[m]ere negligence is not
10   enough to demonstrate actual malice.” Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180,
11   1187 (9th Cir. 2001). Plaintiff has not stated a false light claim with respect to this
12   statement.
13                 5.      Corporate Theft
14          The article also states, “Burke accused Peterson in his email of corporate theft,
15   noting investors’ money was spent at Men’s Warehouse, Nordstrom Rack, on designer
16   luggage and at $600-a-night hotels.” (Doc. 68 at 50 ¶ A9.) Plaintiff stated that without
17   hearing from him, “or his former corporate officers, the Defendants must have entertained
18   serious doubts that the expenses could not have been a legitimate business expense.” (Id.)
19   Again, “failure to investigate, sloppy investigation, poor reporting practice and the like are
20   not per se actual malice.” Dombey, 150 Ariz at 488. This statement is not actionable.
21                 6.      $150,000 Loan
22          Plaintiff also cites to the article’s statement that “Burke recently told The Republic
23   that Mobile also loaned [Mobile president Justin Billingsley] $150,000 that was not
24   repaid.” (Doc. 68 at 50 ¶ A10.) Plaintiff argues that “Defendants must have entertained
25   serious doubts as to the truth of this allegation” because it was refuted by an attorney, Don
26   Bivens, who had previously represented Plaintiff. (Id.) The article specifically includes Mr.
27   Bivens’s response, however. (Doc. 68-1 at 8.) Further, this statement refers to Mobile and
28   Mr. Billingsley, not to Plaintiff, and is therefore not actionable.


                                                 - 12 -
     Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 13 of 15



 1                  7.     Bankruptcy
 2          The article also states that Plaintiff put Inter123, a company he controlled, into
 3   “Chapter 11 bankruptcy protection in Las Vegas after two former attorneys who were owed
 4   $158,190 sued him for nonpayment and won court judgments against his company.” (Doc.
 5   68 at 50 ¶ A11.) Plaintiff states that “Defendants must have held serious doubts that the
 6   debt owed to the lawyers was the motivation for the Chapter 11 filing.” (Id.) Plaintiff does
 7   not dispute that he put Inter123 into Chapter 11 bankruptcy, nor that this occurred after two
 8   former attorneys sued the company. (Id.) As Plaintiff has not alleged that this statement is
 9   false, he cannot allege false light.
10                  8.     Internal Documents
11          Lastly, the article states, “[i]nvestors and some board members plan to turn over the
12   various companies’ internal documents, including bank records, to law enforcement, the
13   Corporation Commission, Peterson’s Las Vegas bankruptcy trustee and the IRS in hopes
14   of bringing additional investigations and forcing investors’ repayment, one board member
15   told The Republic.” (Doc. 68 at 50 ¶ A12.) Plaintiff asserts that “Defendants had to have
16   entertained serious doubt about the Plaintiff’s alleged criminal conduct because for every
17   allegation made by Defendant Burke and others, there existed a reasonable alternative
18   explanation.” (Id.) Again, a failure to investigate these purported “reasonable alternative
19   explanations” is not actual malice. Dombey, 150 Ariz. at 488. This statement is not
20   actionable.7
21                            *                   *                     *
22          The Court concludes that Plaintiff has failed to state a claim of false light. See
23   Hunley v. Orbital Scis. Corp., No. CV-05-1879-PHXDGC, 2007 WL 977384, at *2 (D.
24   Ariz. Mar. 29, 2007) (dismissing false light claim for failure to allege falsity and because
25   7
      A statement that expresses “an interpretation, a theory, conjecture, or surmise, rather than
26   claiming to be in possession of objectively verifiable facts” generally is not actionable.
     Partington v. Bugliosi, 56 F.3d 1147, 1156 (9th Cir. 1995) (citing Haynes v. Alfred A.
27
     Knopf, Inc., 8 F.3d 1222, 1227 (7th Cir. 1993)). It appears that this statement is conjecture
28   about forward-looking statements and is therefore not actionable. Because the parties did
     not raise this argument, the Court will not further analyze it.

                                                - 13 -
     Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 14 of 15



 1   the statements amounted to no more than “trivial indignities”). A court “typically will infer
 2   actual malice from objective facts. These facts should provide evidence of negligence,
 3   motive, and intent such that an accumulation of the evidence and appropriate inferences
 4   supports the existence of actual malice.” Solano v. Playgirl, Inc., 292 F.3d 1078, 1085 (9th
 5   Cir. 2002). Here, Plaintiff has not alleged actual malice to support a false light claim
 6   because the facts on which he relies are either wholly speculative or are, by Plaintiff’s own
 7   admission, not false statements. Plaintiff has failed to state a claim for false light.
 8            C.     Leave to Amend
 9            Rule 15(a)(2) of the Federal Rules of Civil Procedure states that “[t]he court should
10   freely give leave [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2).
11   Exceptions to the general policy of granting leave exist “where the amendment:
12   (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay
13   in litigation; or (4) is futile.” AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d
14   946, 951 (9th Cir. 2006). Here, the Court finds that amendment would both produce an
15   undue delay and would be futile.
16            As to undue delay, this case has been pending since December 14, 2018.8 (Doc. 1.)
17   Plaintiff has already amended the complaint three times. The Court previously noted that
18   Plaintiff would have “one final opportunity to amend the complaint.” (Doc. 67 at 15.) Also,
19   relevant to the “delay issue is whether the moving party knew or should have known the
20   facts and theories raised by the amendment in the original pleading.” Jackson v. Bank of
21   Hawaii, 902 F.2d 1385, 1388 (9th Cir. 1990). Here, Plaintiff’s remaining allegations all
22   relate to a December 2017 article. There is no conceivable reason that Plaintiff would know
23   additional facts or theories to raise in a Fourth Amended Complaint that he has not raised
24   in the first four filings. Relatedly, given Plaintiff’s opportunities to amend the complaint,
25   the Court finds that further amendment would be futile. The Third Amended Complaint
26   will be dismissed with prejudice.
27
28
     8
         The case was transferred to this District on January 14, 2020. (Doc. 53.)

                                                  - 14 -
     Case 2:20-cv-00106-MTL Document 73 Filed 12/29/20 Page 15 of 15



 1   IV.   CONCLUSION
 2         Accordingly,
 3         IT IS ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Third Amended
 4   Complaint With Prejudice (Doc. 70) is granted. The Third Amended Complaint is
 5   dismissed with prejudice.
 6         IT IS FURTHER ORDERED directing the Clerk of the Court to terminate this
 7   case and enter judgment accordingly.
 8         Dated this 29th day of December, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            - 15 -
